CE EEEEEEESSSS Tt rr rrrcnemassspesppplppspsppiss
Case 0:17-cv-60907-FAM Document 452 Entered on FLSD Docket 02/03/2020 Page 1 of 1

UNITED STATES DISTRICT COURT F OR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 17-60907-CIV-MORENO
FEDERAL TRADE COMMISSION, et al.,

Plaintiffs,

VS.

 

JEREMY LEE MARCUS, et al.,

Defendants.

/

ORDER DENYING AS MOOT MOTION FOR IN CAMERA REVIEW OF
DOCUMENTS WITHHELD BASED ON SAR PRIVILEGE

THIS CAUSE came before the Court upon Motion for In Camera Review of Documents

 

withheld based on the SAR Privilege (D.E. 446), filed on December 23, 2019.

— Se

THE COURT has considered the motion, the portions of the record, and being otherwise

fully advised in the premises, it is

ADJUDGED that the motion is DENIED as moot in view the Receiver’s filing of an

A of January 2020.

amended motion.

       
  
 
 

DONE AND ORDERED in Chambers at Miami, Florida, thi

> >

 

 

  

. NO
TES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

 
